             Case 2:21-cv-00168-WBS-CKD Document 7 Filed 04/15/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10
11   DWAIN LAMMEY,                               Case No.: 2:21-CV-00168-WBS-CKD

12                   Plaintiff,
                                                  ORDER STAYING FURTHER
13            v.                                  PROCEEDINGS AND DEADLINES

14   JAI SHRI RAM HOSPITALITY GROUP
     OF CHICO, LLC,
15                   Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28


     69227634v.1
             Case 2:21-cv-00168-WBS-CKD Document 7 Filed 04/15/21 Page 2 of 2


 1            Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
 2   Deadlines, and good cause appearing, the Court ORDERS:
 3   1.       All dates, deadlines, and further activity in this case are stayed pending decisions
 4   by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154, Arroyo v.
 5   JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No 21-55227
 6   (collectively, “Appeals”).
 7   2.       The Parties shall submit a joint status report within fourteen (14) days after the
 8   opinion in the last of the three cases cited herein is issued, which informs the Court how
 9   the parties intend to proceed with this case in light of the rulings in the Appeals.
10
11   Dated: April 14, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     69227634v.1
